Citation Nr: 1623197	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015). 

The Veteran served on active duty from March 1951 to February 1953.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2011 and July 2012 rating decisions of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Phoenix, Arizona, RO. 

In the July 2011 rating decision the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective September 13, 2010.

In the July 2012 rating decision the RO increased the disability rating for PTSD to 30 percent, effective August 18, 2011.  Because less than the maximum available benefit for a schedular rating was awarded, the Veteran's claim for a higher initial evaluation remained in appellate status.  See AB v. Brown, 6 Vet.App. 35 (1993).  The RO also denied a claim for TDIU.  

In a December 2013 rating decision the RO found clear and unmistakable error with the effective date assigned in the July 2012 rating decision, and awarded an earlier effective date for the 30 percent evaluation for PTSD of September 13, 2010.

In October 2014, the Board remanded the issues of a higher initial rating for PTSD and entitlement to TDIU for further development.  The Board also referred issues of entitlement to service connection for a heart disability secondary to PTSD and entitlement to an earlier effective date for the grant of service connection for PTSD to the agency of original jurisdiction (AOJ) for appropriate action.  

In a February 2015 rating decision, the AOJ denied the Veteran's heart disability claim.  He has not filed a notice of disagreement with the denial.  As such, this issue is not in appellate status at this time.  However, no action was taken on the referred issue of entitlement to an effective date earlier than for the grant of service connection for PTSD.  Accordingly, this matter is once again referred for appropriate consideration and handling in the first instance.  See 38 C.F.R. § 19.9(b)(2015).

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is once again REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

In an October 2014 Remand, the Board referred a claim for entitlement to an earlier effective date for the grant of service connection for PTSD (i.e. an effective date earlier than September 13, 2010, for the effective date of service connection for PTSD) to the AOJ.  The Remand instructions explicitly directed the RO to adjudicate the referred claim of entitlement to an earlier effective date for the grant of service connection for PTSD.

However, in a December 2014 supplemental statement of the case (SSOC) and in a May 2015 rating decision, the AOJ readjudicated entitlement to an earlier effective date for the award of the 30 percent rating for PTSD.  The AOJ did not adjudicate entitlement to an earlier date for the effective date of service connection as instructed by the Board.  

As noted in the Board's October 2014 Remand, the issues of a higher initial rating for PTSD and entitlement to a TDIU are "inextricably intertwined" with the referred issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  Consideration of those claims must be deferred pending the adjudication of the earlier effective date claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board has no recourse but to remand the appeal again to ensure that the previously requested development is completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board will hold its decision on the claims for the higher initial rating for PTSD and TDIU in abeyance pending the disposition of the claim for entitlement to earlier effective date for the grant of service connection for PTSD.   

Finally, with respect to the claim for a higher rating for PTSD, the Board notes that the most recent SSOC issued in December 2014 reflects consideration of VA medical records dates through October 27, 2014.  However, the claims file contains VA medical records as recent as April 2016, which have not yet been considered by the AOJ.  In addition, in statements received in March 2015 and in May 2016, the Veteran's attorney indicated that the AOJ has not yet considered a private medical opinion of Dr. Bettger (dated November 26, 2013) , which was submitted on December 5, 2013.  This evidence is also not reflected as evidence considered in the SSOCs issued in May 2014 and in December 2014.  

On remand, the AOJ will have the opportunity to review these records in the first instance and should reflect consideration of such evidence in a new SSOC.  See 38 C.F.R. § 20.704(d) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the referred claim of entitlement to an effective date earlier than September 13, 2010, for the grant of service connection for PTSD (as opposed to an earlier effective date for the increased evaluation) as described in the Remand discussion above.  

2.  After undertaking any additional development, readjudicate the issues remaining on appeal.  Issue a supplemental statement of the case that reflects consideration of the evidence of record, to specifically include Dr. Bettger's November 2013 private medical opinion and VA treatment records from October 27, 2014 through April 2016 and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


